DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/473,008, filed on June 24, 2019. 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of controlling a temperature of a blade as recited by independent claim 1, comprising the steps of: 
generating a second power production curve based on future weather conditions; and 
in response to determining that the second power production curve reduces a net power production loss of the blade more than a first power production curve, adjusting a heating cycle of the blade based on the second power production curve rather than the first power production curve. 

The prior art of record, taken alone or in combination, does not teach or suggest a system as recited by independent claim 8, comprising: 
a memory storing program code, which, when executed on the processor performs an operation for controlling a temperature of a blade, the operation comprising the steps of: 
generating a second power production curve based on future weather conditions; and 
in response to determining that the second power production curve reduces a net power production loss of the blade more than a first power production curve, adjusting a heating cycle of the blade based on the second power production curve rather than the first power production curve. 
The prior art of record, taken alone or in combination, does not teach or suggest a non-transitory computer readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to perform an operation of controlling a temperature of a blade as recited by independent claim 15, comprising the steps of: 
generating a second power production curve based on future weather conditions; and 
in response to determining that the second power production curve reduces a net power production loss of the blade more than the first power production curve, adjusting a heating cycle of the blade based on the second power production curve rather than the first power production curve. 
Dependent claims 2-7, 9-14, and 16-20 are considered allowable due to their respective dependence on allowed independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 13, 2022